ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_04_EN.txt. 186

DISSENTING OPINION OF JUDGE J. E. READ

While I agree with the majority of the Court in accepting the
Norwegian contentions as regards the Indreleia and the Vestfjord,
I am unable to concur in parts of the judgment which relate to
other sections of the coast in question. It is, therefore, necessary
for me to state the reasons which have led me to the conclusion that
the establishment of certain of the base-lines by the Royal Norwe-
gian Decree of 1935 was not in conformity with international law.

The Government of the United Kingdom has relied upon a rule
or principle of international law, which has been referred to as the
Tide-Mark or Coast-Line Rule. The contention is that the belt of
territorial waters must be measured from the coast line in the
widest sense of that term : from the low-tide mark on the mainland
coast and on islands; and from the outer limit of internal waters.
It is conceded that the point of departure for the base-lines may
be the outer fringe of the ‘‘skjzrgaard”’.

The Government of Norway contends that the coastal State is
entitled to establish its belt or zone of territorial waters measured
from straight lines drawn between the outermost islands, rocks or
mainland points, with no restriction on the length of the lines.
Norway admits to some limitations : geographic, such as visibility
and conformation to the general direction of the coast ; and others
of a political, social or economic character, such as the needs of
the coastal population and the location of fishing banks.

Norway further contends that, even if international law recog-
nizes a Coast-Line Rule, it is not applicable to the Arctic coast of
Norway, because the rule is not and cannot be applied to broken
coast lines, and especially to the unique Norwegian coast.

Before examining the legal aspects of the dispute, it is necessary
to look at some of the facts.

Norway, by the Decree of 1935, has asserted a claim over exten-
sive areas of the seas off the coasts of Finnmark, Troms and part
of Nordland. The outer limit of these areas is shown on the Norwe-
gian charts, 3-9, by a heavy blue line, which may be referred to
as the Blue Line. It is parallel to and 4 sea miles distant from the
base-lines connecting points 1-48.

The United Kingdom concedes Norway’s right to a marginal
belt of 4 miles, measured from the coast at low-water mark and
from the closing lines of fjords and sunds and other internal waters.
The extent of the waters thus conceded is indicated by the pecked

74
187 DISSENTING OPINION OF JUDGE READ

green line on these charts, which may be referred to as the Green
Line. This line would need minor modification to ensure exact
correspondence with the ‘‘pecked green line’ marked on the British
charts. It would also need substantial readjustment on charts 5-9
to take into account the decision of the Court regarding the Indre-
leia and the Vestfjord, but this can be disregarded for the time
being.

The parts of the sea between the Blue Line and the Green Line
are in dispute. They are indicated in the British charts used during
the Oral Proceedings by yellow patches. The United Kingdom
claims that they are high seas; Norway, that they are territorial
waters, It will be convenient to refer to them as Disputed Areas.

Returning to the legal aspects of the problem, I have no doubt
that the Coast-Line Rule is an established rule of international law.

The collapse of the claims to maritime domain, based on mare
clausum and similar doctrines—including those asserted by the
Kingdom of Denmark and Norway—brought about the regime of
mare liberum, the freedom of the seas; under which the seas were
open to all men of all nations for all purposes. Pressure of belli-
gerents in naval warfare destroyed the older pretensions ; but the
needs of defence and neutrality led States, even under the new
regime, to assert new exclusive rights over belts or zones based on
the coast.

The recognition of such zones by belligerents was closely linked
with the power of the coastal State to exercise effective control,
and it was, at the outset, restricted to areas within cannon range
of fortified points. in time, it was extended to cover all areas
capable of being covered by cannon shot, whether they were
fortified or not. It was an easy step from the range of cannon
to the 3-mile limit : a belt of territorial waters 1 marine league
in breadth, subject to the exclusive authority of the coastal
State and from which foreign belligerent operations were excluded.
Some countries have claimed wider zones or more extensive areas ;
but, for a very long time, none has disputed the right of a coastal
State to assert sovereignty over a belt of territorial waters measured
from the coast.

75
188 DISSENTING OPINION OF JUDGE READ

In the course of the 19th century, it became necessary to give
further consideration to bays. The establishment of a belt of
territorial waters measured from the coast met most of the needs
of coastal States as regards defence and security. Such waters.
were in their very nature part of the sea. Bays, however, presented
a special problem. They penetrated into the country, and were
largely enclosed by their headlands. The application of the concept
of a belt of territorial waters of fixed breadth to larger bays would
bring the sea, both high seas and territorial sea, into the heart
of the country. It would treat waters which were in their nature
internal, as part of the open sea, and it would bring smugglers
and foreign warships and fishermen into the interior of the coastal
State, to the prejudice of its security and vital interests. The
solution of this problem developed along two different lines.

First : there was a tendency to recognize the right of the coastal
State to claim as internal waters bays which penetrated the coast,
notwithstanding that the distance between the headlands was
greater than double the breadth of the marginal belt, e.g., more
than 6 or 8 miles. The records of State practice embodied in the
documents prepared for the Hague Conference, 1930, indicated
that there was a readiness on the part of most States to recognize
such claims over bays not more than 10 miles wide.

There were, however, maritime Powers which asserted the right
to claim as internal waters bays. of greater breadth, or even to
claim all bays regardless of the distance between headlands ; but
there was no indication that such wider claims were recognized.
by the international community. Further, there were some States
which adhered to a six-mile limit.

Second: it was recognized that, regardless of breadth, the
coastal State could treat as internal waters those bays over which
they had exercised sovereignty, without challenge, for a long time.
This is the doctrine of historic waters, and it is not confined to
bays, but can be applied to the assertion of rights over historic
waters which do not possess all the characteristics of a bay. The
rights of the coastal State are, in this case, fully supported by
customary law.

As regards these three types of waters—the belt of territorial
waters, Io-mile bays and historic waters—there is no instance in
which the claim of a coastal State has been successfully challenged
since the North Atlantic Fisheries Arbitration. They can, therefore,
all be regarded as established by rules of customary international
law. Whether or not claims to bays of greater breadth can be
supported, apart from historic factors, is a question which does
not need to be considered in this case. It should also be noted

76
189 DISSENTING OPINION OF JUDGE READ

that, in the case of all types of bays or historic waters, the marginal
belt of territorial waters is measured from the outer limit of the
internal waters.

In this case Norway is asserting the right to measure the 4-mile
belt, not from the coast line, but trom long straight base-lines.
These lines depart from the line of the coast in Eastern Finnmark,
and from the line of the outer fringe of the ‘‘skjzrgaard” between
the North Cape and the Vestfjord. The Court is concerned with
this question :

—whether customary international law recognizes the right of
a coastal State to use straight base-lines for the delimitation
of its belt of territorial waters in such a manner as to depart
from the line of the coast, and to encroach upon the high seas,
thus depriving other States of rights and privileges to which
they had previously been entitled under the rules of inter-
national law.

It has been contended that such a claim can be derived from the
sovereignty of the coastal State, but I do not see how this can be.
Here, we are not dealing with the exercise, by a State, of sovereignty
within its domain. We are dealing with State action which extends
its domain, and purports to exclude all other States from areas of
the high seas. We are dealing with expansion of the maritime domain
designed to deprive other States of rights and privileges which,
before the extension, they were entitled to enjoy and exercise, under
the rules of international law.

In these circumstances, I should have much difficulty in justifying
the Norwegian system as an exercise of powers inherent in State
sovereignty.

The question remains: whether action by a State, encroaching
on the high seas and depriving other States of their rights and
privileges, can be justified by customary international law.

The true legal character of the problem has been obscured. It
has been treated as if the issue concerned the existence or non-
existence of a rule of customary international law restricting the
exercise of sovereign power by coastal States. It has been assumed
that the United Kingdom must establish the existence of such a
restrictive rule in order to challenge the validity of the 1935 Decree.
It has been suggested that the British case must fail, unless it can
be proved that such a restrictive rule is founded on customary
international law. |

The actual legal problem with which we are concerned is dif-
ferent. By the Decree of 1935, Norway has attempted to enlarge
the Norwegian maritime domain and to encroach on extensive

77
190 DISSENTING OPINION OF JUDGE READ

areas of the high seas, and has seized and condemned foreign ships.
Accordingly, we must consider whether such a course is justified.
Disregarding, for the time being, the historic factor, we must begin
by examining the extent of the power to delimit its maritime
domain, given to a coastal State by international law.

Here, I have no doubt about the position The power of a State
to delimit its maritime domain is the same as its power to delimit
any other part of its domain. It can extend its domain in any way
that does not impair the rights of other States or of the inter-
national community : e.g., it can occupy no man’s land, res nullius ;
or it can annex occupied territory, with the consent of the territorial
sovereign. It cannot go beyond the territorial limits of its existing
sovereignty, if such a course impairs rights or privileges conferred
on other States by international law.

No question of res nullius or annexation arises in the case of
the sea. All nations enjoy all rights and all privileges in and over
all of the sea beyond the limit of territorial waters. It follows that
the power of a coastal State to mark out its maritime domain can-
not be used so as to encroach on the high seas and impair these
rights and privileges. Its power is limited to the marking out of
areas already subject to its sovereignty.

‘Accordingly, it is necessary to examine the actual extent of
Norwegian territorial waters, as recognized by customary inter-
national law before the making of the 1935 Decree. It certainly
consisted of a belt of territorial waters 4 sea miles in breadth:
but the question is to determine the starting points from which
the belt should be measured.

Few States have marked out their maritime domains, and the
course followed by Norway, in 1869, 1881, 1889 and 1935, was
unusual. In general, the matter has been left to national courts, to
prize courts, to arbitral trivunals and to diplomatic procedures in
the innumerable cases which have arisen and which have been dealt
with in the practice of States. Over the last century-and-a-half,
there have been many hundreds of cases in which foreign ships
have been seized by the authorities of coastal States. They have
arisen in naval war, in smuggling, in fisheries protection and in other
matters. They have given rise to legal problems, national and
international. The demarcation of territorial waters or of customs
zones or the establishment of the distance from the coast has
nearly always been in issue, and has been decided by national
courts or international tribunals, or settled by diplomatic nego-
tiations. In naval war, instructions have been given to commanders,
and seizures have been dealt with by prize courts.

78
IOT DISSENTING OPINION OF JUDGE READ

Customary international law is the generalization of the practice
of States. This cannot be established by citing cases where coastal
States have made extensive claims, but have not maintained their
claims by the actual assertion of sovereignty over trespassing
foreign ships. Such claims may be important as starting points,
which, if not challenged, may ripen into historic title in the course
of time.

The only convincing evidence of State practice is to be found
in seizures, where the coastal State asserts its sovereignty over the
waters in question by arresting a foreign ship and by maintaining
its position in the course of diplomatic negotiation and inter-
national arbitration.

Here, it is necessary to rule out seizures made by Norway at
and since the commencement of the dispute. They met with
immediate protest by the United Kingdom, and must, therefore,
be disregarded. Seizures made in bays need not be taken into
account, because it is common ground that coastal States may
measure the belt of territorial waters from straight base-lines
joining the headlands of bays.

Setting aside these instances which are irrelevant to the present
issue, State practice may be examined. To begin with, the Record
in this case shows that Norway has maintained a four-mile limit
for territorial waters since 1745. For part of the time this was
used only for neutrality and prize; but, for much of the time,
it was applied to fisheries. During the whole of the period since
1747 foreign fishermen have been fishing in the neighbourhood of
the Norwegian coast ; Russians in the north, and, during the last
eighty or ninety years, French and Swedish fishermen in the south.
Further, there have been many naval wars in which Norway was
neutral, and the Record shows that infringements of neutrality
and incursions of privateers were a serious menace to the country.
It is noteworthy that there is not a single instance in which Norway
asserted sovereignty in any of the Disputed Areas—or, indeed,
over waters measured from long base-lines in other parts of the
country—by seizing a foreign poaching fisherman or by action
taken against a trespassing privateer, prize or man-of-war.

The same situation obtains in the case of other coastal States.
No instance has been cited by either Party in which a coastal

79
192 DISSENTING OPINION OF JUDGE READ

State has seized a foreign ship and justified and maintained the
seizure, on the international plane, by relying on long base-lines
departing from the direction and sinuosities of the coast. It has
been a universal practice—in diplomatic negotiations, in prize
courts, in national tribunals (in so far as they were applying inter-
national law) and in international tribunals—to rely upon the
measurement of the territorial belt from the nearest land (or
internal waters),

There have been instances in which unsuccessful attempts have
been made to justify seizures on the basis of long straight base-
lines departing from the line and direction of the coast. There are
the Moray Firth cases, in which seizures were upheld by the Courts
on the authority of the local law, but in which the position thus
asserted was abandoned on the international plane by the Govern-
ment of the United Kingdom. There are also the cases cited in
Moore (Internatinal Law Digest, ‘The ‘Headland’ Theory”, Vol. I,
pp. 785-788), where attempts to justify seizures on this basis were
frustrated, either in the course of diplomatic negotiation or by
international tribunals.

The practice of States in dealing with actual assertion and
enforcement of claims over territorial waters is clear, unequivocal
and consistent. It has been based upon the measurement of the terri-
torial belt from the nearest land. I am compelled to conclude that
“The Headland Theory”, the claim by a coastal State to a belt
of territorial waters measured from long base-lines which depart
from the line of the coast, has no support in customary inter-
national law.

I do not think that the Court is called upon to pronounce upon
the various methods by which hydrographers have worked out
the limits of territorial waters on charts. I must, however, point
out that the so-called “arcs of circles method” is nothing more
or less than a technical expression, used to describe the way in
which the coast-line rule has been applied in the international
practice of the last century-and-a-half.

In the earliest days, the cannon on the coast, when traversed,
traced arcs by the splash of their shots. Later, the imaginary
cannon traced imaginary arcs which intersected and marked out
the limit based on cannon shot. Then, as now, the imaginary
cannon, mounted in minor concavities of the coast, were wasted,
because their arcs were within the limits of the intersection of
the shots from guns mounted at minor headlands. The substitution
of the 3 or 4-mile limit made no difference. The fisherman, the
smuggler, the master of the revenue cutter and the captain of
the cruiser all fixed the limit of territorial waters by measurement
from the nearest land. Innumerable national courts, international
tribunals and prize courts settled the limits in the same way. Air

80
193 DISSENTING OPINION OF JUDGE READ

patrols have followed the same course. All reached the same result ;
and it did not make any difference where the problem arose or
what was the nationality of the ships. What is more, all reached
precisely the same result aS a hydrographer gets, by drawing
circles on a chart.

Before turning to the historic aspect of the problem, I must
deal with the Norwegian contention that, even if international
law recognizes a Coast-Line Rule, it is not applicable to broken
coast lines, or, in any event, not to the unique coast in question.

It is unrealistic to suggest that the northern coast of Norway
is unique or exceptional in that it has a broken coast line in East
Finnmark, or because West Finnmark, Troms and Nordland are
bordered by a coastal archipelago, deeply indented by fjords and
sunds. In other parts of the world, different names are used, but
there are many other instances of broken coast lines and archipel-
agoes. The Court has seen the west coast of Scotland on the charts
produced at the hearings. There are coastal archipelagoes, deeply
indented bays and broken coast lines on the north, south, east
and west coasts of Canada, in the panhandle of Alaska, in South
America, and, doubtless, in other parts of the world. There could
be no greater danger to the structure of international law than
to disregard the general rules of positive law and to base a deci-
sion on the real or imaginary exceptional character or uniqueness
of the case under consideration.

I cannot overlook the fact that the rejection of ‘‘The Headland
Theory” by positive international iaw was based, to a very large
extent, on the precedents collected in Moore’s International Digest,
cited above. They arose on the coast of Nova Scotia and Prince
Edward Island, a coast line deeply indented and broken by bays
and other inlets, fringed in many places with groups of islands,
rocks and reefs, a coast to which the terms ‘exceptional’ and
“unique” could readily be applied.

J am therefore led to the conclusion that the rules of international
law which, under comparable circumstances, are applicable to other
countries in other parts of the world, must be applied to the coast
of Norway.

*
* *

Having reached the conclusion that the Norwegian claim to
measure its belt of territorial waters from long straight base-lines
which depart from the line of the coast has no support in customary

81
194 . DISSENTING OPINION OF JUDGE READ

international law, it is necessary to consider the question of historic
title. This aspect of the problem has arisen in two ways, both of
which involve decisions on the same basic questions of fact. Both
are related to the existence and application of the Norwegian
System.

The Norwegian System involves the assertion, by Norway, of
sovereignty over all the fjords and sunds, and over a 4-mile belt
of territoriai waters, measured from base-lines connecting points on
the mainland, or on the outermost islands, islets or rocks not con-
tinuously submerged by the sea. The System involves appreciation
and selection of the base-points by Norway, taking into account the
social and economic needs of the local population. There is no
limitation on the length of the lines. On the other hand, it is recog-
nized that they must be reasonable and that they must conform to
the generai direction of the coast. By general direction is meant a
fictional direction related to the country as a whole, and not to the
sector of the coast under consideration. The System does not admit
of any need to conform to the real direction either of the outer
fringe of the ‘‘skjærgaard’’ or of the mainland coast.

The first way in which the historic aspect of the problem arises
concerns the doctrine of historic waters. If it can be shown that
the Norwegian System was actually applied to the Disputed Areas,
they can be regarded as historic waters, and the British case fails.

The second way in which it arises concerns the general doctrines
of international law. If it can be shown that the Norwegian System
has been recognized by the international community, it follows that
it has become the doctrine of international law applicable to Nor-
way, either as special or as regional law, and the British case fails.

In both cases the burden is upon Norway to prove the following
facts :

ist— that the Norwegian System came into being as a part of
the law of Norway ;

2nd—that it was made known to the world in such a manner
that other nations, including the United Kingdom, knew
about it or must be assumed to have had knowledge ; and

3rd—that there has been acquiescence by the international com-
munity, including the United Kingdom.

As regards the question of historic waters there is the additional
point referred to above, namely, that it must be shown that the
System was actually applied to the Disputed Areas. In the second
case, treating the System as special or regional law, it would be
enough to show that Norway had asserted competence to apply its

82
195 DISSENTING OPINION OF JUDGE READ

provisions to the coasts of Norway in general, including the Dis-
puted Areas. It would, however, be necessary to show that the
1935 Decree conformed to the requirements of the System.

This case, therefore, turns on the date when the Norwegian System
came into being, as a system : part of the public law of Norway ;
applicable or applied to the coast in question ; known to the world ;
and acquiesced in by the international community.

*
* *

It will be convenient to begin by examining the question : whether
the System was actually applied to the Disputed Areas before the
commencement of the dispute. If not, the Norwegian contentions
fail, as regards the doctrine of historic waters in the strict sense.

As the judgment of the Court does not rely on historic title in
this sense, it is possible to treat it briefly. For that purpose, con-
sideration can be given to the sector of the coast where most
evidence is available—the Disputed Area between base-points 5
and 6 in East Finnmark. The question is whether the Norwegian
System was applied to this Disputed Area so that it became subject
to the doctrine of historic waters.

The highest Court in Norway decided, in the St. Just case,
that the application of the Norwegian System, on that sector,
meant the assertion of exclusive Norwegian rights over a belt
of waters four miles in breadth measured from the base-line
between points 5 and 6.

Uncontradicted evidence, presented by the Norwegian Agent,
proves that the Norwegian Foreign Ministry, when defending the
seizure of the Kanuck in 1923, relied upon the measurement of
Norwegian territorial waters from the Harbakken-Kavringen base-
line (9.4 miles) and not the Norwegian System. This is proved by
the Norwegian Note of February 11th, 1924, and confirmed by
the affidavit of Mr. Esmarch, Secretary-General of the Norwegian
Foreign Ministry (Counter-Memorial, Annex 41).

In 1930-1931, the diplomatic correspondence between Sir Charles
Wingfield and Mr. Esmarch, arising out of the seizure of the
Lord Weir, strongly confirms this position. It is not contradicted
by any evidence produced in the record. The statement made by
Sir Charles Wingfield was questioned by the Norwegian Agent,
who did not produce any evidence to the contrary. The statement
was that the ground relied upon to justify the seizure of the

83
196 DISSENTING OPINION OF JUDGE READ

Lord Weir was ‘that on the night of 15th September she had
fished at a spot 3.6 nautical miles outside the line Haabrandnesset-
Klubbespiret : i.e. more than 4 nautical miles from the nearest
land”. The Norwegian Agent had access to the Court records in
Norway. The diplomatic correspondence was set forth in the
Memorial, Annex 10. He had four opportunities to produce
contradictory evidence : in the Counter-Memorial, in the Rejoinder
and at the two stages of the oral proceedings. He did not choose
to do so and in the circumstances I am compelled to accept
Sir Charles Wingfield’s statement. It proves: (1) that, in 1930-1931,
the Norwegian judicial and police authorities were measuring
territorial waters from the Haabrandnesset-Klubbespiret base-line
(the same closing lines of Syltefjord as were subsequently adopted
in the Reply at p. 248); (2) that, in 1930-1931, Norway was
not applying the Norwegian System to the East Finnmark coast ;
(3) that Sir Charles Wingfield put forward specific requests for
information as to the nature and extent of the Norwegian claims ;
(4) that Mr. Esmarch’s reply was not responsive, and, even at
that late date, he did not give any information that would enable
the British Government to appreciate the nature and extent of
the Norwegian System.

The evidence with regard to the Kanuck and Lord Weir incidents
shows, beyond all reasonable doubt, that the Norwegian System
was not being asserted and applied in the Disputed Area in 1923,
1930 or 1931. On the other hand, it is equally clear that the
Norwegian System was being applied in the year 1933. This point
is settled by uncontradicted evidence arising out of the seizure
of the St, Just on November 3rd, 1933. In that case, the St. Just
was seized, prosecuted and condemned for having fished within
a territorial belt 4 miles in breadth measured from a line connecting
base-points 5 and 6. These base-points had not then been authorized
by the 1935 Decree. It is only possible to assume that at some
time between August 11th, 1931, and the seizure, the Norwegian
Government decided to commence the assertion and enforcement
of a claim to a territorial belt measured from long base-lines
connecting the outermost mainland points, islands, etc. In other
words, during this period the Norwegian Government decided to
put the Norwegian System into force.

It is, therefore, clearly established that the Norwegian System
was not actually applied to the Disputed Areas until after
August 11th, 1931. That date was long after the dispute had
arisen, and the Norwegian contention fails, as regards historic
title in the strict sense.

84
197 DISSENTING OPINION OF JUDGE READ

* * *

Having dealt with the claim to the Disputed Areas as historic
waters in the strict sense, the question remains: whether the
Norwegian System can be treated as a doctrine of special inter-
national law, asserted by Norway, and recognized by the inter-
national community.

For this purpose, it is not necessary to show that it was actually
applied in the Disputed Areas before 1933 or 1935. It would be
sufficient to prove that Norway had consistently and persistently
asserted the right to apply the System to the Norwegian coast
generally, and that there had been acquiescence in this claim by the
international community.

At the outset, I must explain that I do not regard the older
historical data as important. I think that Norway has sufficiently
proved that, at the close of the 18th century and under the inter-
national law of the time, Norway was asserting exclusive rights
ovet a belt of waters which, as regards fishing rights, was based on
the range of vision. This belt was much more extensive than that
which was marked out by the 1935 Decree. The maritime domain,
at that time and for fishing purposes, extended beyond the Blue
Lines and certainly included nearly all of the Disputed Areas.
These extensive Norwegian rights were not much different from the
rights of other countries where exclusive fishing rights based on
range of vision were recognized by the early international law.

One might ask: how and when did Norway lose these rights ?
They disintegrated or fell into desuetude in Norway in the same
manner as in other maritime countries. In Norway, as elsewhere,
it is difficult to point to a particular decree or to special govern-
mental action marking the end. It is, however, possible to point,
with reasonable certainty, to the date.

In the 18th century, the only foreigners engaged in fishing off
the northern coast were Russians. They were excluded from a belt
of waters 1 league from the coast ; but were permitted to fish in
what were then regarded as Norwegian waters beyond that limit,
on payment of dues which covered both the fishing and shore
privileges. These arrangements were based on diplomatic negotia-
tions and on the Rescript of 1747.

In the course of time, however, there was general recognition
that the fishing by the Russians beyond the 4-mile limit was
of right and not dependent on permission from the Norwegian
authorities.

85
198 DISSENTING OPINION OF JUDGE READ

The Royal Commission established in 1825-1826 to examine
measures relating to the economic development of Finnmark,
looked upon the fishing beyond the 1-league limit as a special
concession granted to the Russian fishermen. The Royal Legislative
Commission took a different view and favoured the opinion that
fishing beyond the 1-league limit was in principle free from restric-
tion,

The Finnmark Commission had proposed for incorporation in
Article 40 of its draft proposal for a law relating to trade in both
East and West Finnmark specific words which would have made it
clear that the Russian fishing beyond the 1-league limit was per-
missive. These words were not included, and in Article 40 of the
Law of 1830 the expression used read as follows : “If the Russians,
by reason of such fishing as they indulge in beyond the distance of
I league from the coast, should wish to come ashore, the places
where they land must not be....”’ It is, therefore, clear that the
views of the Royal Legislative Commission prevailed. (See Rejoinder,
Annexes, pp. 31-32.)

This position is confirmed by the statement in the Report of
the Territorial Waters Boundary Commission dated February 2oth,
1912, which may be referred to as the 1912 Report, page 18:
“Whatever may have been the object of the Rescript, a legal
practice was nevertheless soon to develop whereby the dues were
paid for the sojourn on land, and fishing beyond the distance of
1 league (1 mil) was regarded as fishing on the open seas.”

‘There can, therefore, be no doubt about date. By 1830 there
was definite recognition that fishing beyond the 4-mile limit was to
be regarded as fishing on the open seas. The ancient exclusive
rights of the offshore fishing grounds beyond that limit had disap-
peared in so far as Finnmark was concerned. Whether or not this
situation obtained in other parts of Norway is not clearly established
in the Record. There is no reason to believe that there was any
difference in other parts of the country ; but, in any event, by the
year 1862 it was certain that the 4-mile limit had been established
for the whole of the coast and for all purposes including fishing.
(See Counter-Memorial, Annex No. 14.)

Accordingly, it is now necessary to consider how and when the
Norwegian System came into being as a part of the public law of
Norway.

The origin of certain elements of the Norwegian System—the
four-mile limit, and the claims regarding the fjords and sunds and
the “skjezrgaard”—are to be found in the 18th century or earlier :
but the use of long straight base-lines departing from the coast is
a modern invention.

The foundation of the base-line doctrine has been attributed to
the Royal Decree of 1691, which prohibited captures “within sight
of Our coasts, which is computed as 4 or 5 leagues from the out-

86

 
199 DISSENTING OPINION OF JUDGE READ

lying rocks”. I am unable to accept this view, because I think that
this Decree meant what it said. “Four or five leagues from the
outlying rocks” meant a distance measured from the rocks, and
not from imaginary base-lines many miles seaward from the out-
lying rocks. “Within sight of the coast” meant range of vision.
Range of vision, from its very nature, must be measured from
something visible, a rock or the coast line. It is inconceivable that
the Decree meant measurement from imaginary base-lines, invisible
at short range, and, a fortiori, invisible at a distance of four or five
leagues. There is nothing in the language used in subsequent laws
or decrees, between 1691 and 1868, that indicates any change from
the old, traditional practice of measurement from the coast line
and outermost rocks, reefs and islands.

This view is confirmed by the fact that there is not even one
instance, arising before the commencement of the dispute and cited
in the Record of this case, in which Norwegian claims to waters
measured from straight base-lines (apart, of course, from bays) were
enforced against a poaching or trespassing foreign ship, under the
Decrees of 1691, 1745, 1747, 1756 or 1812, or under the Law of 1830.

The first suggestion of a base-line doctrine is to be found in the
Statement of Reasons by the Ministry of the Interior which led to
the Sunnmôre Decree of 1869, and in the Norwegian Note No. 4 in
the diplomatic correspondence with France, February 8th, 1870.
The Norwegian System has had many restatements, and in the
course of restatement there have been refinements and definitions
and possibly even additions, but the heart of the System is to be
found in these two documents.

Accordingly, while the matter is not free from doubt, I shall
proceed on the assumption that the Norwegian System came into
being in 1869.

It is not enough to prove that the Norwegian System came into
being in order to establish it as a special doctrine of international
law. It must be proved that it was made known to the world in
such manner that other nations, including the United Kingdom,
knew about it or must be assumed to have had knowledge.

The first attempt by Norway to rely upon this doctrine was in
the Sunnmére Decree of 1869. There is no text of this Decree
(or of the similar Decree of 1889) in the Record of this case. In
the circumstances, it is necessary to rely upon a quotation con-
tained in paragraph 59 of the Counter-Memorial which does not
purport to set forth the whole text of the Decree, but which
probably does so, and which reads as follows :

87
200 DISSENTING OPINION OF JUDGE READ

“59. The Royal Decree of October 16th, 1869, provides that
‘a straight line at a distance of one geographical league, parallel
with a straight line joining the islet of Storholmen and the island
of Svindy should be considered as the limit of the sea belt off the
bailiwick of Sondmôre, within which the fishing shall be exclusively

ceed

reserved to the indigenous inhabitants’.

The text of the Decree is unequivocal. It establishes a line of
demarcation for a sector of the Norwegian coast far from the
Disputed Areas (the same is true for the 1889 Decree). It says
nothing about the coasts of Finnmark, Troms or Nordland. It
does not pretend to lay down any principles of general application.
In itself, it has no bearing on the present case. On the other hand,
it does lay down a long base-line connecting two remote islands.

The question to be decided is whether the making of one Decree,
limited in its scope and applicable only to the particular coast of
Sunnmôre in 1869, followed by a similar Decree continuing the
line and using long straight base-lines for the particular coast of
Romsdal in 1889, was enough to make known to the world the
existence of the Norwegian System.

The British concession that the waters covered by the Sunnmôüre
and Romsdal Decrees are Norwegian historic waters would justify
a finding that these Decrees were sufficiently well known, but they
did not make any claims extending beyond these two localities.

On the other hand, neither the Norwegian Note to France,
nor the Statement of Reasons was brought to the attention of
other governments and certainly not to the attention of the
British Government.

Counsel for Norway reviewed the reasons for assuming British
knowledge of the Norwegian System. He showed that the Decrees
of 1869 and 1889 had been published in a gazette called the
“Bulletin of the Ministries’ and in books like Fulton and the
Reports of the Institute of International Law. He made a good
case for the view that the Decrees were well known to the world,
but he did not point to any instance in which either the Statement
of Reasons or the Note to France, No. 4, was communicated to the
British Government, or, indeed, to any other foreign government.

In these circumstances, I am unable to conclude that the British
Government, or, indeed, any other foreign government except
France, had any reason to believe that a Norwegian System had
come into being in 1869-1889, or that these Decrees were anything
more than local ad hoc measures.

I do not intend to review all the official acts and public state-
ments of the Norwegian Government or to examine the texts of
the Laws and Decrees delimiting Norwegian waters, whether
for fishing, prize or other purposes. For my part it is enough

88
201 DISSENTING OPINION OF JUDGE READ

to say that they cover a long period of time, and that they
indicate :

Ist—that there was no Norwegian System under which exclusive
rights were asserted over the fisheries in the Disputed
Areas ;

2nd—that the public acts of the Norwegian Government were,
during this period, consistent with claims to a belt of
territorial waters, four miles in breadth, measured from
the coast ;

3rd-—that there was nothing in these public acts and documents
which would lead the British, or any other foreign govern-
ment, to believe that. Norway was claiming the Disputed
Areas ; or a right, as regards the whole country, to measure
territorial waters from long base-lines departing from the
line and direction of the coast.

These circumstances greatly increase the difficulty which con-
fronts me, when I am asked to find that there has been constructive
notice to the British Government of the existence of the Norwegian
System, or of such claims by the Norwegian Government. At most,
the British Government could be assumed to have had knowledge
that there was a possibility that Norway might, at some future
time, try out a course in other parts of the coast, similar to that
which had been followed in the SunnmGre and Romsdal Decrees.

It is impossible to overlook the fact that the evidence clearly
indicates that the Government of the United Kingdom had no
actual knowledge of the Norwegian System, or of the nature and
extent of the rights claimed by Norway. Reference has already
been made to an attempt by Sir Charles Wingfield to obtain inform-
ation, and to the refusal by Mr. Esmarch to give any real indi-
cation of the nature and extent of the Norwegian claims. There
are other instances of enquiries, and the Norwegian Agent gave
an exhaustive list of the answers given (Statements in Court,
pp. 175-176). An examination of these answers shows that no
information was given to the Government of the United Kingdom,
at any time before the commencement of the dispute, that could
be regarded as actual or constructive notice that Norway was
asserting the right to establish a belt of territorial waters measured
from long base-lines departing from the line of the coast.

There is one of the ‘‘answers’’, to which the Norwegian Agent
referred, which requires special consideration, namely, the 1912
Report. This was a report of a Norwegian commission intended
for the information and guidance of the Norwegian executive and
legislative authorities. It contained extensive quotations from the

89
202 DISSENTING OPINION OF JUDGE READ

Statements of Reasons for the 1869 and 1889 Decrees ; it showed
that the commissioners favoured the method of measuring terri-
torial waters from long straight base-lines ; and it put forward
concrete proposals, similar to those adopted in the 1935 Decree,
in the Annex No. 1 (supplemented by a later report by another
committee in 1913--Counter-Memonal, Annexes 36 and 37). The
Norwegian Government withheld these documents so that it was
impossible for the British Government to understand the extent
of the claims. Enough remained, however, in the body of the 1912
Report to show that Norway might be claiming the right to measure
its belt of territorial waters from long straight base-lines.

Accordingly, the question arises: whether this communication
of the 1912 Report was notice to the British Government of the
existence of the Norwegian System; and, if so, whether there
was acquiescence by that Government, so as to enable the claims
constituting that System to ripen into rules of customary inter-
national law.

Here, without going into the question whether the Report was
an adequate warning of the existence of the System, I shall consider
whether the failure of the British Government to make specific
protests on receipt of the 1912 Report and of the Norwegian Note
of November 29th, 1913, can be regarded as acceptance of the
Norwegian claims.

The circumstances attending this communication are plain
enough. Controversy regarding the extent of Norwegian waters
had arisen as a result of the seizure of the British trawler Lord
Roberts in the Varangerfjord in March 1911 (Counter-Memorial,
Annex 38). The difference between the two Governments, as under-
stood at the time, was stated in the British Minister’s Note of
August 22nd, 1913, as follows:

‘‘The points of view of the two Governments may be briefly
defined as being that, while His Majesty’s Government contend
that, in the absence of any specific agreement to the contrary,
jurisdiction cannot be exercised in waters beyond a distance of
three marine miles from low-water mark, Norway claims as within
her territorial jurisdiction all waters up to a distance of four marine
miles, together with the whole area comprised in certain fjords.’

The Minister proposed a modus vivendi, and, in his proposal,
made it clear that “.... His Majesty’s Government must insist on
leaving the question of principle intact, and cannot admit that,
failing a special understanding, the Norwegian Government are
entitled to settle the disputed point arbitrarily in their own favour.’

go
203 DISSENTING OPINION OF JUDGE READ

In the Norwegian Foreign Ministry’s Note of November 29th,
1913, dealing with the proposal, reference was made to the 1912
Report :

“The reasons advanced by Norway in support of her delimitation
of her territorial waters, are set forth in the report of a Commission
appointed in 1911. A few copies of a French translation of this
report were forwarded to you unofficially at the time by my prede-
cessor Mr. Irgens. In it those principles of international law were
set forth, which, in the opinion of the Norwegian Government,
were favourable to its point of view, together with the particular
circumstances obtaining in the matter of Norwegian. territorial
waters, including the recognition accorded thereto, either explicitly
or implicitly by -foreign Powers.”

The Ministry went on to suggest modifications of the proposal.
Nothing came of these negotiations, presumably because of the
intervention of war.

The 1912 Report was transmitted and adopted by the Morwegian
Foreign Ministry as a statement of the principles of international
law supporting the Norwegian position. This was done, however,
in the course of negotiations for the establishment of a modus
vivendi. By its very nature, a modus vivendi implies the reservation
and preservation of the legal positions of both Parties to the con-
troversy. If nothing had been said, it would have been necessary
to imply an intention of both Parties to admit nothing and to
maintain their legal positions intact. In this case, however, the
negotiations proceeded on the basis of an express stipulation to
leave ‘‘the question of principle intact’’.

In these circumstances, I think that the British Government
was justified in regarding all aspects of the negotiations, including
the 1912 Report and the Note of November zoth, 1913, as covered
by the basic reservation. The omission to make a specific reservation
or objection at this stage cannot possibly be treated as proof of
acquiescence in or acceptance of the Norwegian System.

There is the further point, that from the time of the seizure of
the Lord Roberts, in 1911, until the present the Parties have been
in controversy about the extent of Norwegian waters and about
the rights of British ships in areas which were regarded by the
British Government as part of the High Seas. Parts of the con-
troversy have been settled by the British concessions with regard
to the four-mile limit, the fjords and sunds, and the recognition
of the outer fringe of the ‘‘skjzrgaard” as the coast line. Apart
from these concessions, the British Government has never admitted
the right to measure territorial waters from long base-lines depart-
ing from the line of the coast or the “skjzrgaard’’, and it has
maintained throughout the contention that the waters must be

91
204 DISSENTING OPINION OF JUDGE READ

measured from the low-water mark. The transmission of the 1912
Report was made after the commencement of the dispute.

The position of the Parties regarding knowledge of the Norwegian
claims or notice of the existence of the Norwegian System may be
summed up. Shortly after the commencement of the dispute, in the
correspondence exchanged in 1913 and referred to above, the
British Government received some indication that Norway might
be making extensive claims as regards the demarcation of territorial
waters, but no definite information as to the extent of the claim ;
and, as I have already indicated, the information was received in
such circumstances that the failure to make immediate protest could
not have been regarded as acquiescence even if the extent of the
claim had been indicated. In 1923-1924 at the time of the Kanuck
incident, both the British Government and the Norwegian Foreign
Ministry were in the dark as to the nature and extent of the claims
which are now regarded as being involved in the Norwegian System.
The British Government was informed by the late Sir Francis
Lindley that the Norwegian Government was relying on the applic-
ation of the Io-mile rule for the Persfjord. The Norwegian Foreign
Ministry thought that it was relying on the Harbakken-Kavringen
closing line for the fjord, 9.4 marine miles in length. The communica-
tion by the Norwegian Foreign Ministry to the Secretary-General
of the League of Nations, March 3rd, 1927, disclosed to the world
the fact that Norway was asserting the right to mark out the belt
of territorial waters from long straight base-lines, although even at
that late date it was not yet clear that Norway was-asserting the
right to use base-lines that departed from the line and direction of
the coast or of the outer fringe of the ‘‘skjargaard’’. In the corre-
spondence arising out of the Lord Weir seizure, there was a marked
change on both sides. Sir Charles Wingfield’s Note clearly indicated
that the British Government had by that time learned that Norway
was asserting the right to use long straight base-lines, and that it
suspected that the Norwegian claim might be even more extensive
than that which was involved in the closing line for the Syltefjord
then relied on by the Norwegian authorities. The British Govern-
ment was requesting definite information as to the nature and
extent of the Norwegian claim. Mr. Esmarch’s Note shows clearly
that the Norwegian Foreign Ministry was then aware that much
more extensive claims were in the offing, but that it was still im-
possible to give any real information as to the nature and extent
of the claims. The British Memorandum to the Norwegian Govern-
ment, July 27th, 1933, set forth in the Counter-Memorial, Annex 11,
shows that even then the Government was still waiting for an
authoritative statement as to the Norwegian claim. It is clear,
therefore, that the British Government, notwithstanding repeated
requests, was unable to obtain any definite information as to the

92
205 DISSENTING OPINION OF JUDGE READ

true nature and character of the Norwegian System prior to the
judgment in the St. Just case, and the publication of the Royal
Norwegian Decree of 1935.

In these circumstances, I cannot avoid reaching the conclusion
that it has not been proved that the Norwegian System was made
known to the world in time, and in such a manner that other nations,
including the United Kingdom, knew about it or must be assumed
to have had constructive knowledge.

There is perhaps one qualification regarding the foregoing con-
clusion. It appears from the record of seizures and warnings to
trawlers that Norway, in 1923, began to assert and enforce exclusive
rights in the waters in dispute. There is an isolated instance of
warning to a British trawler Caulonia in 1913, at a point outside
the Green Line ; but no other instance of either seizure or warning
at a point outside of that line before 1923. Between the years
1923-1949, there were twenty-four seizures and twenty-three warn-
ings of trawlers at points within the Disputed Areas.

There can therefore be no doubt that Norway, from 1923 on,
was vigorously asserting and enforcing extensive exclusive rights.
On the other hand, this was too late to support a claim to the
existence of the Norwegian System as a doctrine of customary
international law binding on the United Kingdom. The first of the
seizures, the Kanuck in 1923, was the subject of diplomatic nego-
tiation. While it would be entirely proper to attribute to the Govern-
ment of the United Kingdom knowledge that Norway, during the
period from 1923 to 1933, was asserting very wide claims as regards
the extent of territorial waters, this all took place after the present
dispute had come into being. It was too late to give effect toa
special or regional doctrine of international law binding on the
Government of the United Kingdom.

I do not intend to comment on the different sectors of the coast,
or to indicate, in detail, the parts of the Disputed Areas which
are open to objection as not having been delimited in conformity
with the principles of international law. In East Finnmark I
consider that the Disputed Areas between base-points 5 and 12 are
open to serious objection, and there I consider that the Green Line
fairly indicates the extent to which the Blue Line is not in conform-
ity with international law. Between base-points 12 and 35, while
there are places where the Blue Line departs from the line and
direction cf the outer fringe of the ‘‘skjærgaard”’, the Green Line

93
206 DISSENTING OPINION OF JUDGE READ

is unsatisfactory for two reasons : (1) because it needs to be recti-
fied in accordance with the British alternative submission ; and
{2} because further rectification would be necessary to take into
account penetrations in the fringe of the ‘‘skjzrgaard’’ which in
reality have the characteristics of bays enclosed by groups of
islands.

Between base-points 35 and 48, while the matter is not free
from doubt, I am not inclined to question the Blue Line.

Accordingly, in view of all of the foregoing considerations, I am
led to the conclusion that the delimitation of the fisheries zone
fixed by the Norwegian Royal Decree of July 12th, 1935, is not in
conformity with the rules and principles of international law.

(Signed) J. E. Reap.

94
